USDC SDNY
DOCUMENT ELECTRONICALLY

 

DOC#: =F 7

DATE FILED: _ -“hN-2\

LAW OFFICE OF
JESSE M. SIEGEL
(Tel) 212-207-9009 299 Broadway, Suite 800
(Fax) 212-732-1339 New York, New York 10007 JesseMSiegel@aol.com
May 20, 2021

BY ECF

Hon. Andrew L. Carter, Jr., District Judge
United States District Court for the
Southern District of New York

Thurgood Marshall U.S. Courthouse

A0 Foley Square

New York, NY 10007

Re: United States v. Martes, 19 Cr. 499 (ALC).
Dear Judge Carter:

I am counsel to Jose Martes, defendant herein. Mr. Martes is scheduled to be sentenced
on June 3rd at 3:00. I request that sentencing be adjourned about 60 days, to a date and time
convenient for the Court on or about August 3%

I make this request because Mr. Martes has requested that I see him in person (at MDC
Brooklyn) before sentencing. I think this request is reasonable, but I am not certain when I will
be able to do so, especially since visiting is by appointment only, and I need to find an interpreter
willing to accompany me. Additionally, Mr. Martes is concerned that MDC Brooklyn still
requires that inmates be quarantined upon returning from court.

I have spoken with A.U.S.A. Daniel Nessim, who consents to this request. There have
been multiple adjournments of sentencing due to the coronavirus pandemic. Mr. Martes is
subject to a five-year mandatory minimum sentence, so there is no chance that adjournment will
delay his release from custody.

Thank you for your attention to this application.

a AQRNCeN\on * XS oN Sewrencing Very truly yours,
NSA\ByreMed Wo ES

ca /s
De OO, 7 Cu Jesse M. Siegel

4a

  
 

 

 
